Citation Nr: 0910347	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1971 with subsequent service in the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  A hearing before the undersigned Veterans Law Judge 
was held at the RO in February 2008 (i.e. a video hearing).  
The hearing transcript has been associated with the claims 
file.  The Board remanded these claims in April 2008.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran's headaches have been attributed to medication 
prescribed for his service-connected PTSD.  






CONCLUSION OF LAW

The criteria for service connection for headaches are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for headaches secondary 
to medication prescribed for his service-connected PTSD.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, to implement Allen.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

VA treatment records report the veteran's history of 
headaches secondary to a variety of medications, to include 
Zoloft, Trazodone, and Sertraline, which have been prescribed 
to control the veteran's PTSD.  See, e.g., October and 
November 2004 VA treatment records.  The VA treatment records 
also indicate that the headaches have been ascribed to 
multiple sources, to include stress, elevated blood pressure, 
Trazodone, and Sertraline.  See, e.g., October and November 
2005 and March 2006 VA treatment records.  The VA treatment 
records do not contain any findings of headaches secondary to 
Zoloft, and the Board notes that a November 2004 VA physician 
reported that it was unlikely that headaches would result 
from the use of Zoloft.  See November 2004 VA treatment 
record (headaches would be "an unlikely side effect of [any] 
ssri [selective serotonin reuptake inhibitor]".  

A VA examination was conducted in April 2005 to obtain an 
opinion on the etiology of the headaches.  The examiner noted 
that he did not review the claims file, though he did review 
the Veteran's VA medical record.  The examination record 
reflects the veteran's history of headaches since being 
prescribed Zoloft approximately three years earlier.  The 
examiner noted that the Veteran was taking 
Hydrochlorothiazide and Zoloft daily.  Examination revealed 
that the veteran had significant injection of the 
conjunctivae in both eyes, which the veteran's spouse 
reported was always present.  Examination was otherwise 
normal.  The examiner noted that although Zoloft was 
sometimes prescribed to treat headaches, it could also cause 
a headache as an adverse effect.  The examiner also noted the 
veteran had other risk factors for headaches, such as chronic 
sinus problems for which past treatment included surgery.  
The examiner reported that the veteran had a slight 
protrusion of the eyes and injected conjunctivae, and he 
indicated that he would order a computerized tomography (CT) 
scan to check for structural lesions that could cause 
headaches.  The CT scan was subsequently performed, and the 
results were normal.  See October 2005 VA treatment record; 
June 2005 rating decision.  

In July 2008, another VA examination was conducted to 
determine if the veteran's headaches were related to his PTSD 
medication.  The examiner noted that the veteran was 
prescribed Sertraline and Trazodone, and he opined that the 
veteran's headaches were "induced" by taking Sertraline and 
Trazodone.  

After review of the record, the Board finds that service 
connection is warranted.  The veteran is competent to report 
that he has headaches, and while he is not competent to 
attribute these headaches to a specific cause, the competent 
medical evidence corroborates the veteran's history of 
headaches as a result of his PTSD medications.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. July 3, 2007) 
(the layperson may be competent to identify the condition 
where the condition is simple).  The medical evidence 
indicates that the veteran has been prescribed Sertraline and 
Trazedone throughout the appellate period, and a VA examiner 
has opined, based on review of the evidence, that the 
headaches are related to these prescriptions.  The Board 
notes that the evidence does not report any history of 
headaches prior to 2004, even though the veteran was 
prescribed both Trazodone and Sertraline at that time, and 
that the veteran continued reporting headaches even when he 
indicated that he was not taking his PTSD medications.  See 
generally VA medical records.  Nevertheless, the Board finds 
the evidence is in equipoise as to whether the headaches are 
related to the PTSD medication.  Accordingly, giving the 
veteran the benefit of the doubt, service connection is 
granted.

VA has a duty to notify and assist claimants for benefits.  
The decision above grants service connection for headaches.  
As such, there is no further need to discuss compliance with 
the duties to notify and assist.  


ORDER

Service connection for headaches is granted.  


REMAND

Further development is needed on the claim of service 
connection for hypertension.  In April 2008, the Board 
remanded this issue in order to obtain an opinion as to 
whether it was at least as likely as not that the Veteran's 
hypertension was onset in service or was caused or aggravated 
by the service-connected PTSD.  Although the record indicates 
that an opinion was provided as to whether the hypertension 
onset during service, no opinion was provided as to whether 
the hypertension was caused or aggravated by the service-
connected PTSD.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, this claim must be remanded for 
compliance with the July 2007 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain a medical 
opinion from an appropriate medical 
professional as to whether it is at least 
as likely as not that the veteran's 
hypertension was caused or aggravated 
(permanently worsened) by the service-
connected PTSD.  A rationale for this 
opinion should be provided, and review of 
the claims folder should be acknowledged.  
If it is not possible to provide an 
opinion based on the evidence of record, 
further examination(s) should be 
conducted as required.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


